 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ROY RUSS,                                       Case No. 1:18-cv-00789-JDP
12                      Plaintiff,                    SCREENING ORDER
13           v.                                       FINDINGS AND RECOMMENDATIONS
                                                      THAT PLAINTIFF BE PERMITTED TO
14    AUDREY KING, et al.,                            PROCEED ON COGNIZABLE CLAIMS AND
                                                      THAT NON-COGNIZABLE CLAIMS BE
15                      Defendants.                   DISMISSED WITH LEAVE TO AMEND
16                                                    OBJECTIONS DUE IN 14 DAYS
17                                                    ORDER DIRECTING CLERK OF COURT TO
                                                      ASSIGN CASE TO DISTRICT JUDGE
18
                                                      ECF No. 1
19

20
21          Plaintiff, a civilly committed person, proceeds without counsel in this civil rights action
22   brought under 42 U.S.C. § 1983. Plaintiff’s complaint, filed June 8, 2018, ECF No. 1, is before
23   the court for screening under 28 U.S.C. § 1915(e). Plaintiff complains of due process violations.
24   We have screened plaintiff’s complaint and find that it states claims against defendants King and
25   Spence. We recommend that plaintiff’s remaining claims be dismissed without prejudice and that
26   he be granted leave to amend his complaint.
27

28

                                                1
 1   I.      STATEMENT OF FACTS1

 2           Plaintiff is civilly committed at Coalinga State Hospital (“CSH”) under California’s

 3   Sexually Violent Predator Act (“SVPA”). ECF No. 1 at 1. Defendant King was the executive

 4   director at CSH during the relevant period. Id. at 2. Defendant Van de Putte was the senior

 5   forensic psychologist at CSH. Id. Defendant Allenby was the interim director of the department

 6   of state hospitals. Id. Defendant Spence was the deputy attorney general. Id.

 7           On December 19, 2013, plaintiff had an annual evaluation, conducted by Dr. Carl

 8   Bonacci, to determine if plaintiff’s mental condition had so changed that he no longer met the

 9   definition of a sexually violent predator (“SVP”). Id. at 2 (citing Cal. Welf. & Inst. Code

10   § 6604.9). Dr. Bonacci determined that plaintiff “no longer fit the criteria for commitment as an

11   SVP and recommended [p]laintiff for unconditional release and discharge.” Id. at 2-3. On

12   January 2, 2014, the medical director of CSH sent Dr. Bonacci’s evaluation of plaintiff to the

13   Kern County Superior Court. Id. at 3, 11. The cover letter to the court stated: “I am in agreement

14   with the findings and recommendation made in this report.” Id. at 11. Plaintiff was also given a

15   copy of Dr. Bonacci’s report, which prompted him to request that CSH file for state habeas

16   corpus relief under Cal. Welf. & Inst. Code § 6605(c). Id. at 3. On January 8, 2014, plaintiff met

17   with defendant Van de Putte, and several other CSH employees, to discuss his request. Id.

18   Defendant Van de Putte told plaintiff that CSH would not file a habeas petition on behalf of

19   plaintiff. Id. at 3, 13.

20           Plaintiff complained in writing to defendant King, who advised plaintiff to file for release
21   himself. Id. at 3, 13, 15. Plaintiff also complained to defendant Allenby, but his written request

22   was forwarded to defendant King. Id. at 3. Defendant King responded by stating that CSH

23

24   1
       We draw the following facts from plaintiff’s complaint, ECF No. 1, and accept them as true for
     screening purposes. We note that the complaint does not appear to be barred by the favorable
25   termination rule in Heck v. Humphrey, 512 U.S. 477 (1994), because plaintiff’s state habeas
26   petition would prevent him from filing a federal habeas petition. See Huftile v. Miccio-Fonseca,
     410 F.3d 1136, 1140 (9th Cir. 2005) (recognizing “that Heck applies to SVPA detainees with
27   access to habeas relief”); Franzen v. Brinkman, 877 F.2d 26, 26 (9th Cir. 1989) (per curiam)
     (holding that federal habeas relief is not available to a plaintiff challenging a state post-conviction
28   review process).

                                                  2
 1   would “comply with any court order.” Id. Thus, on March 10, 2014, plaintiff filed a writ of

 2   mandamus to compel CSH to file a habeas petition. Id. On February 12, 2015, the court granted

 3   the writ and ordered defendant King to file a habeas petition on plaintiff’s behalf pursuant to Cal.

 4   Welf. & Inst. Code § 6605(c). Id.

 5          On June 30, 2015, defendant King, represented by defendant Spence, filed the petition for

 6   habeas corpus. Id. at 4. Plaintiff sought to expedite the habeas process because of his liberty

 7   interest at stake and because of the one-year delay obtaining the writ of mandamus. Id.

 8   However, defendant Spence refused plaintiff’s request and delayed the process. Id. Time was

 9   also “vital” to plaintiff because, around the time that the court ordered defendant King to file the

10   habeas petition for plaintiff, CSH was in the process of obtaining another annual review of

11   plaintiff. Id. This second review was ultimately submitted to the court. Id.

12          Plaintiff wrote defendant Spence multiple times seeking movement on his habeas case, but

13   to no avail. Id. at 4, 24-27. On September 18, 2015, the court issued a show cause order on

14   plaintiff’s writ of habeas corpus, which noted plaintiff’s April 30, 2015 review and that defendant

15   Spence had failed to serve a necessary party to the case. Id. at 29-31. Ultimately, “as a result of

16   that [April 30, 2015] evaluation,” plaintiff’s habeas petition was denied. Id. at 4.

17   II.    SCREENING AND PLEADING REQUIREMENTS

18          A district court must screen a prisoner’s complaint that seeks relief against a governmental

19   entity, its officer, or its employee. See 28 U.S.C. § 1915A(a). The court must identify any

20   cognizable claims and dismiss any portion of the complaint that is frivolous or malicious, fails to
21   state a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

22   immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

23          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

24   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

25   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

26   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.
27   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

28   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

                                                  3
 1   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

 2   1038 (9th Cir. 2016) (quoting Skinner v. Switzer, 562 U.S. 521, 530 (2011)). Instead, what

 3   plaintiff must state is a “claim”—a set of “allegations that give rise to an enforceable right to

 4   relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264 n.2 (9th Cir. 2006) (en banc)

 5   (citations omitted).

 6          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

 7   U.S. 519, 520 (1972) (per curiam). However, the court may dismiss a pro se litigant’s complaint

 8   “if it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim

 9   which would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir.

10   2017) (quoting Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014)).

11   III.   DISCUSSION

12          Section 1983 allows a private citizen to sue for the deprivation of a right secured by

13   federal law. See 42 U.S.C. § 1983; Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 916 (2017). To

14   state a claim under § 1983, a plaintiff must show that a defendant acting under color of state law

15   caused an alleged deprivation of a right secured by federal law. See 42 U.S.C. § 1983; Soo Park

16   v. Thompson, 851 F.3d 910, 921 (9th Cir. 2017). The plaintiff can satisfy the causation

17   requirement by showing either (1) the defendant’s “personal involvement” in the alleged

18   deprivation or (2) a “sufficient causal connection” between the defendant’s conduct as a

19   supervisor and the alleged deprivation. See King v. Cty. of Los Angeles, 885 F.3d 548, 559 (9th

20   Cir. 2018). As for the second method, the plaintiff can establish a causal connection by showing
21   that the defendant “set[] in motion a series of acts by others, or by knowingly refus[ing] to

22   terminate a series of acts by others,” which the defendant “knew or reasonably should have

23   known would cause others to inflict a constitutional injury.” Id.

24          All of the named defendants are state employees who, accepting plaintiff’s allegations as

25   true, can be inferred to have acted under color of state law. See Paeste v. Gov’t of Guam, 798

26   F.3d 1228, 1238 (9th Cir. 2015) (“[G]enerally, a public employee acts under color of state law
27   while acting in his official capacity or while exercising his responsibilities pursuant to state law.”

28   (quoting West v. Atkins, 487 U.S. 42, 50 (1988))). We next consider whether plaintiff alleged

                                                  4
 1   sufficient facts to satisfy the causation requirement.

 2          Plaintiff plausibly alleges that defendants Spence and King personally participated in or

 3   caused the alleged deprivations. However, plaintiff does not plausibly allege that defendants Van

 4   de Putte and Allenby personally participated in or caused the alleged deprivations. Plaintiff

 5   alleges that defendant Van de Putte told him that CSH would not follow the law, but does not

 6   allege any facts tending to show that defendant Van de Putte caused plaintiff’s deprivations.

 7   Similarly, regarding defendant Allenby, plaintiff alleges that he failed to respond to a

 8   communication. These allegations do not satisfy the causation requirement of § 1983 because the

 9   alleged actions of these defendants were not “the moving force of the behind the constitutional

10   violation.” Navarro v. Herndon, 2016 WL 8731088, at *13 (E.D. Cal. Mar. 25, 2016) (citing

11   Williams v. Ellington, 936 F.2d 881, 884-85 (9th Cir. 1991)). Accordingly, plaintiff fails to allege

12   causation for defendants Van de Putte and Allenby as required to bring a claim under § 1983.

13   Plaintiff will be given leave to amend his complaint.

14          The remaining question is whether defendants King and Spence’s alleged actions violated

15   federal law. Plaintiff seeks to bring claims for violations of due process.

16          A. Procedural Due Process

17          Plaintiff claims that his liberty interest in not being detained without due process was

18   violated: (1) when defendant King refused to file a habeas petition for plaintiff’s release, which

19   caused plaintiff to file for a writ of mandamus; (2) when defendants King and Spence delayed

20   filing the petition even after a court mandate and refused to seek expedited proceedings despite
21   the significant time lost obtaining the mandate; and, (3) when defendants King and Spence used

22   the delay to submit plaintiff’s April 30, 2015 evaluation to the court. The Due Process Clause

23   protects individuals from deprivations of liberty without due process of law. U.S. Const. amend.

24   XIV. A procedural due process claim consists of two parts: (1) a life, liberty, or property interest

25   that has been subject to interference by the state; and (2) constitutionally insufficient procedures

26   attendant upon the deprivation. Kentucky Dept. of Corrections v. Thompson, 490 U.S. 454, 460
27   (1990). The required procedural protections vary depending upon the circumstances. See

28

                                                  5
 1   Wilkinson v. Austin, 545 U.S. 209, 224 (2005).

 2          Plaintiff has a strong liberty interest in not being detained. See Foucha v. Louisiana, 504

 3   U.S. 71, 80 (1992) (recognizing that civil commitment is a “significant deprivation” of liberty).

 4   Thus, the remaining issue is whether plaintiff was subjected to constitutionally insufficient

 5   procedures. The SVPA, as written, has been upheld against due process challenges. See Hubbart

 6   v. Knapp, 379 F.3d 773, 781 (9th Cir. 2004). However, plaintiff does not make a facial challenge

 7   to the statute. He argues that the process he received was not in accordance with the SVPA, or,

 8   alternatively, that the process he received was unconstitutional under the SVPA as applied in his

 9   case. At this screening stage, we find that plaintiff has sufficiently stated a claim that his

10   procedural due process rights were violated by defendants King and Spence.

11   IV.    CONCLUSION

12          The court has screened plaintiff’s complaint and finds that plaintiff has stated a procedural

13   due process claim against defendants King and Spence. We recommend that plaintiff’s remaining

14   claims be dismissed without prejudice and that plaintiff be granted leave to amend the complaint.

15          Should plaintiff choose to amend the complaint, the amended complaint should be brief,

16   Fed. R. Civ. P. 8(a), but must state what each named defendant did that led to the deprivation of

17   plaintiff’s constitutional or other federal rights. See Iqbal, 556 U.S. at 678; Jones v. Williams,

18   297 F.3d 930, 934 (9th Cir. 2002). Plaintiff must set forth “sufficient factual matter . . . to ‘state a

19   claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

20   at 570). There is no respondeat superior liability, and each defendant is only liable for his or her
21   own misconduct. See id. at 677. Plaintiff must allege that each defendant personally participated

22   in the deprivation of his rights. Jones, 297 F.3d at 934 (emphasis added). Plaintiff should note

23   that a short, concise statement of the allegations in chronological order will assist the court in

24   identifying his claims. Plaintiff should name each defendant and explain what happened,

25   describing personal acts by the individual defendant that resulted in the violation of plaintiff’s

26   rights. Plaintiff should also describe any harm he suffered from the violation of his rights.
27   Plaintiff should not fundamentally alter his complaint or add unrelated issues. See Fed. R. Civ. P.

28   18; George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (“Unrelated claims against different

                                                  6
 1   defendants belong in different suits . . . .”).

 2           Any amended complaint will supersede the original complaint, Lacey v. Maricopa

 3   County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc), and it must be complete on its face

 4   without reference to the prior, superseded pleading, see E.D. Cal. Local Rule 220. Once an

 5   amended complaint is filed, the original complaint no longer serves any function in the case.

 6   Therefore, in an amended complaint, as in an original complaint, each claim and the involvement

 7   of each defendant must be sufficiently alleged. The amended complaint should be titled “First

 8   Amended Complaint,” refer to the appropriate case number, and be an original signed under

 9   penalty of perjury.

10           IV.      ORDER

11           The clerk of court is directed to assign this case to a district judge, who will preside over

12   this case. The undersigned will remain as the magistrate judge assigned to the case.

13           V.       RECOMMENDATIONS

14           Under 28 U.S.C. § 636(c)(1), all parties named in a civil action must consent to a

15   magistrate judge’s jurisdiction before that jurisdiction vests for “dispositive decisions.” Williams

16   v. King, 875 F.3d 500, 504 (9th Cir. 2017). No defendant has appeared or consented to a

17   magistrate judge’s jurisdiction, so any dismissal of a claim requires an order from a district judge.

18   Id. Thus, the undersigned submits the following findings and recommendations to a United

19   States District Judge under 28 U.S.C. § 636(b)(l):

20           1. Plaintiff states a procedural due process claim against defendants King and Spence.
21           2. Plaintiff’s remaining claims and all other defendants should be dismissed without

22                 prejudice, and plaintiff should be granted leave to amend the complaint.

23           3. If plaintiff files an amended complaint, defendants Van de Putte and Allenby need not

24                 respond until the court screens the amended complaint.

25           Within fourteen days of service of these findings and recommendations, the parties may

26   file written objections with the court. If the parties file such objections, they should do so in a
27   document captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

28   parties are advised that failure to file objections within the specified time may result in the waiver

                                                       7
 1   of rights on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing

 2   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 3

 4   IT IS SO ORDERED.
 5

 6   Dated:    April 12, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
     No. 204
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                8
